Citation Nr: 0506771	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  96-19 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for disability of the lower 
extremities, claimed as stress fractures and joint pain, 
including as secondary to hypothyroidism.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from June 1992 to November 
1994.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 1995 rating action of the 
Department of Veteran's Affairs (VA) Regional Offices (RO) in 
Houston, Texas, that denied service connection for stress 
fractures of the hips and knees.  

This matter was previously before the Board in July 2003 
wherein it was remanded for additional development.  It had 
now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  A disability of the lower extremities, claimed as stress 
fractures and joint pain, did not have its onset during 
active service or result from disease or injury in service.

2.  A disability of the lower extremities, claimed as stress 
fractures and joint pain, was not caused by or aggravated by 
a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability of the lower extremities, claimed as stress 
fractures and joint pain, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in July 2002 and September 2004.  
The veteran was told of the requirements to establish a 
successful claim for service connection, advised of her and 
VA's respective duties, and asked to submit information 
and/or evidence in her possession pertaining to the claim to 
the RO.  

The veteran's claim was initially adjudicated by the RO in 
February 1995.  Therefore, the requisite notice letters were 
provided to the veteran subsequent to initial adjudication of 
the claim.  Although the section 5103(a) notice letters were 
deficient as to their timing, that error was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as after receiving the content-complying notice 
letters, the veteran did not submit any additional 
information or evidence with regard to the issue currently on 
appeal before the Board.  Accordingly, there is no indication 
that the outcome of the case would have been different had 
the veteran received pre-adjudicatory notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's available service medical records and post-
service treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran was scheduled to 
appear for VA examinations in January 2004 and September 
2004, but she failed to report as scheduled.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for certain chronic disorders such as 
arthritis may be established based on a legal "presumption" 
by showing that it manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the veteran's service medical records reveals a 
temporary physical profile dated in December 1992 as a result 
of a positive bone scan for a stress fracture of both legs.  
A temporary physical profile dated in March 1993 shows 
reported tibial stress reactions.

A chronological record of medical care dated in April 1994 
shows that the veteran reported a history of a stress 
fracture of the knees, bilaterally.  The assessment was 
status post physical therapy for ankle and knee pain, 
recurrent.  

A consultation sheet dated in April 1994 shows that the 
veteran reported chronic knee, hip, and ankle pain.  A 
history of bilateral knee stress fracture was noted.  The 
assessment was knee pain of questionable etiology, rule out 
hip neuropathy.  A temporary physical profile dated in May 
1994 shows reported knee and hip pain of questionable 
etiology.

A chronological record of medical care dated in June 1994 
shows that the veteran reported bilateral knee and right hip 
pain with exercise.  There was a negative history of injury 
noted.  The assessment was chronic hip and knee pain.

A report of medical examination dated in November 1994, and 
completed at the time of the veteran's separation from 
service, shows that upon clinical evaluation, her lower 
extremities were normal.  It was noted that there was a 
stress fracture of the right ankle, both knees, and second 
right metatarsal in 1992.

The associated report of medical history, also dated in 
November 1994 and completed by the veteran at the time of her 
separation from service, shows that she reported having used 
medication for joint pain.  She also reported having 
experienced cramps in her legs; arthritis, rheumatism, or 
bursitis; bone, joint, or other deformity; "trick" or 
locked knee; and foot trouble.  She added that she had been 
treated for chronic leg and hip problems.  The examining 
physician summarized that the veteran had arthralgia of the 
joints, especially the knee and left hip, with known sickle 
cell trait.  It was also noted that she had a stress fracture 
in 1992 of the right tibia, knees, and second right 
metatarsal during advanced individual training.

Subsequent to service, a VA radiology report dated in April 
1995 shows that an X-ray of the left hip revealed a coarse 
bony trabecular pattern suggesting possible bony 
demineralization.  Consider possible anemia or metabolic 
disease.  Pubic symphysis area bony erosions suggested 
clinical correlation.  Soft tissue density in the pelvis was 
possibly distended urinary bladder, but could not rule out 
pelvic mass or abnormal fluid.  A pelvic ultrasound was 
suggested if clinically indicated.  X-rays of both knees 
revealed coarse bony trabecular pattern.  There were no acute 
fractures of obvious joint effusion.

A private medical record from B. T. Wright, Jr., M.D., dated 
in September 1995 shows that the veteran reported hip joint 
pains and knee joint pains.  She was also said to have 
hyperthyroidism for which she needed treatment.  Examination 
showed full motion of both hips and no inflammatory joint 
signs in the knees or ankles.  A pelvic X-ray revealed normal 
joint space maintained and normal architecture at the hips.  
It was noted that once her hypothyroidism was managed, she 
had a good likelihood that her hip would improve.  The 
diagnosis was hip pain and hypothyroidism.

A prescription from Bayshore Hospital dated in September 1995 
shows that the veteran was provided with a cane as needed for 
her hip pain.

A VA hypothyroidism examination report dated in May 1996 
shows that the veteran, in pertinent part, reported pain in 
her hips at times, but no other particular symptoms.  She 
added that she had been told that X-rays had shown 
demineralization of the bone typical of osteoporosis in her 
hips and spine.  Objective findings of the musculoskeletal 
system revealed no apparent limitation of range of motion in 
the hips.  The patella and Achilles deep tendon reflexes were 
somewhat sluggish.  The pertinent diagnosis was history of 
diagnosed osteoporosis.

A private medical record from A. L. Ong, M.D., dated in 
November 1998, shows that the veteran was on thyroid hormone 
replacement therapy.  She reported feeling physically 
sluggish.  She also reported an October 1998 motor vehicle 
accident wherein she injured her low back area.

This matter was previously before the Board in July 2003.  
The matter was remanded so that the veteran could be 
scheduled for an appropriate examination to determine whether 
she currently had stress fractures, joint pain, or any other 
disability of the lower extremities which was etiologically 
related to in-service symptomatology or pathology, to include 
the reported in-service knee, ankle and hip pain discussed 
above.  The Board has also requested an opinion with as to 
whether there was any lower extremity disability that was 
etiologically related to her service-connected 
hypothyroidism.  

In January 2004, the veteran was scheduled for a VA 
examination at the VA Medical Center in Houston, Texas.  She 
failed to report as scheduled, as it appears that she moved.

In September 2004, the RO located and contacted the veteran, 
and verified that the Dublin VA Medical Center was convenient 
and that she would be scheduled for an examination at that 
location in September 2004.  The veteran was then scheduled 
for a VA examination later that month, but, once again, she 
failed to report as scheduled.

Individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.326(a).  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (2004).

In this case, the veteran failed to report for two scheduled 
VA examinations.  No explanation has been offered for her 
failure to report.  In Hyson v. Brown, 5 Vet. App. 262 
(1993), the Court of Appeals for Veterans Claims (Court) 
pointed out that VA must show that the veteran lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations.  5 Vet. App. at 265.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined when VA requested.

Although it appears that the veteran did not report for VA 
examination in January 2004 because she moved, the "duty to 
assist" the veteran in the development of facts pertinent to 
his claim is not a "one-way street."  See Wood v. Derwinski, 
1 Vet. App. 190 (1991).  VA is not required "to turn up 
heaven and earth" to find the correct address for a claimant.  
See Hyson v. Brown, 5 Vet. App. 262 (1993).  The appellant 
was thereafter located and again failed to report for VA 
examination in September 2004.

The Board finds that VA has properly discharged its duty to 
mail the veteran appropriate documents.  The Court has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), [citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
CAVC applied this presumption of regularity to procedures at 
the RO.  In the absence of evidence to the contrary, it can 
be presumed that the veteran received notice of the scheduled 
VA examinations.

Accordingly, the Board will proceed with review of the claim 
based on the evidence of record.  After a careful review of 
such evidence, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a disability of the lower extremities, 
claimed as stress fractures and joint pain.  Although there 
are service medical records that suggest pain of the lower 
extremities and possibly stress fractures during her period 
of active service, there is no evidence of record relating 
any current disability with active service or her service-
connected hypothyroidism.

Although Dr. Wright provided a diagnosis of hip pain, he did 
not provide a nexus between that diagnosis and the veteran's 
period of active service.  Additionally, although he 
proffered that her pain might improve with treatment for her 
hyperthyroidism, he did not establish that the hypothyroidism 
either caused or aggravated a current disability of the lower 
extremities.   Similarly, the opinion of Dr. Ong did not 
establish that the veteran had a current disability of the 
lower extremities that was related to service or a service-
connected disability.  The May 1996 VA examination report, 
although, in pertinent part, providing a diagnosis of a 
history of osteoporosis, also did not establish that the 
veteran had a current disability of the lower extremities 
that was related to service or a service-connected 
disability.

The Board had attempted to further develop the veteran's 
claim and to obtain a medical opinion, but the veteran failed 
to report to her scheduled VA examinations.  As such, there 
is no competent medical evidence of record establishing the 
requisite relationship.  Accordingly, entitlement to service 
connection on either a direct or secondary basis for a 
disability of the lower extremities, claimed as stress 
fractures and joint pain, is not warranted.  See 38 C.F.R. 
§§ 3.303, 3.310(a) (2004).

Similarly, the evidence does not show that the veteran was 
diagnosed with arthritis of the lower extremities within one 
year following her separation from service.  The post-service 
x-rays conducted within one year of separation from service 
did not demonstrate arthritis, and the veteran has not been 
diagnosed as having arthritis.  As such, service connection 
on a presumptive basis is not warranted.  See 38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Any contentions by the veteran that she has a disability of 
the lower extremities, claimed as stress fractures and joint 
pain, that is somehow related to her active service or to her 
service-connected hypothyroidism are not competent.  There is 
no indication that she possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a disability of the lower extremities, claimed 
as stress fractures and joint pain, including as secondary to 
hypothyroidism.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for a disability of the 
lower extremities, claimed as stress fractures and joint 
pain, including as secondary to hypothyroidism is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


